In an action to set aside a separation agreement and for other relief, in which defendants made a motion returnable at a Special Term of the Supreme Court, Ulster County, for a separate trial of the issues raised by the affirmative defenses pleaded in the answers of the defendants Ernest B. Morris and Barbara C. Middaugh [Morris], the plaintiff appeals: (1) from an order of said court dated and entered September 10, 1,962 in Albany county, which inter alia, referred defendants’ said motion to the Justice presiding at a Special Term of the Supreme Court in Albany County; and (2) from an order of the Supreme Court, Albany County, dated September 15, 1962, which denied plaintiff’s motion to vacate said prior order of September 10, 1962. By order of October 17, 1962, the Appellate Division, Third Department, has transferred the appeal, “ together with all pending motions in connection therewith ” to this court for disposition (17 A D 2d 866; see, also, 17 A D 2d 996). Appeal dismissed. The appeal has now become academic in view of the decisions on the companion appeal No. 51 NE and on the companion motion No. 78 (see Morris v. Morris, 18 A D 2d 1007). Beldock, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.